UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7796



WILLIAM ALASCIO,

                                              Plaintiff - Appellant,

          versus


WORCESTER COUNTY COMMISSIONERS; JAMES BARRETT;
IRA SHOCKLEY, Warden; ROBERT C. LAMAR, Dr.,
Worcester County Jail,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-376-JFM)


Submitted:   March 12, 1998                 Decided:   March 26, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Alascio, Appellant Pro Se.     Linda S. Woolf, GOODELL,
DEVRIES, LEECH & GRAY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion to reconsider a previous order in which the court granted

summary judgment to defendants in his 42 U.S.C. § 1983 (1994)

action. We have reviewed the record and the district court's opin-

ion and order and find no reversible error. Accordingly, we affirm
on the reasoning of the district court. Alascio v. Worcester County
Comm'rs, No. CA-97-376-JFM (D. Md. Nov. 26, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2